United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3728
                                   ___________

Rember Sierra,                          *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: August 8, 2011
                                Filed: August 11, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Honduran citizen Rember Sierra petitions for review of an order of the Board
of Immigration Appeals that affirmed an immigration judge’s denial of asylum,
withholding of removal, and relief under the Convention Against Torture. We lack
jurisdiction to review the determination that the asylum application was barred as
untimely filed. See 8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975, 989 (8th
Cir. 2004). After careful review, we conclude the denial of withholding of removal
and denial of CAT relief are supported by substantial evidence in the record. See
Wijono v. Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (standard of review).
Accordingly, we deny the petition.
                        ______________________________